DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  in the penultimate line, “the the” should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 5, in the final two lines, now recites “the sheet metal body extending around the spindle to a depth (D) at least twice the thickness (T) of the sheet metal body”. However, depth (D) is defined as the depth of extrusion of the bushing in the original disclosure. This amendment, appearing to redefine the depth (D), therefore comprises new subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amendment to claim 1, in the final three lines, now recites “an intermediate portion of the sheet metal body is pivotably mounted around a spindle to a depth (D)”. However, in addition to this limitation comprising new subject matter as rejected above, it is also unclear what this measurement is exactly. For purposes of examination, the depth (D) will be interpreted as the measurement of the overlap of the sheet metal body with the spindle.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amendment to claim 5, in the final two lines, now recites “the sheet metal body extending around the spindle to a depth (D)”. However, in addition to this limitation comprising new subject matter as rejected above, it is also unclear what this measurement is exactly. For purposes of examination, the depth (D) will be interpreted as the measurement of the overlap of the sheet metal body with the spindle.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the bushing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. 7,461,977.

Independent Claim 1: Davis discloses a mower deck belt tensioning arm (210), comprising: 
a sheet metal body (214, 220, the body is “forged”, col. 5, ll. 27-31, which is a type of metal work) having a thickness (the thickness of the arms 241, 220 seen in Fig. 3) with an idler pulley (212) rotatably mounted to a first end (the outer end of 214) of the body; 
a spring (216) connected to a second end (the outer end of 220) of the body biasing the idler pulley against a first belt (120) on a top surface of a mower deck (114) rotating a plurality of blade pulleys (202); and 
the first end and the second end of the sheet metal body are parallel to the top surface of the mower deck (seen in Figs. 1 and 2) and an intermediate portion (230, www.dictionary.com defines “intermediate” as being, situated, or acting between two points) of the sheet metal body is 

Independent Claim 5: Davis discloses a mower deck belt tensioning arm (210), comprising: 
a one piece sheet metal body (214, 220, the body is “forged”, col. 5, ll. 27-31, which is a type of metal work) having a thickness (the thickness of arms 214, 220, seen in Fig. 3) positioned parallel to a top surface of a mower deck (as seen in Figs. 1-2) and perpendicular to the top surface of the mower deck (seen in Figs. 2-3); 
the sheet metal body pivotably mounted around a spindle (258, Oxford Languages defines “spindle” as a rod or pin serving as an axis that revolves or on which something revolves) on the top surface of 2Application No. 15/280,259Response to June 26, 2020 Final Office Actionthe mower deck (114, see Figs. 1-2) and biasing an idler pulley (212) on an end of the body into engagement with a belt (120) on the mower deck that rotates a plurality of blade pulleys (202); 
the sheet metal body extending around the spindle to a depth (the overlap of intermediate portion 230 with spindle 258 which is the entire length of bore 265 as seen in Fig. 4) at least about twice the thickness of the body, as per claim 5.

Independent Claim 9: Davis discloses a mower deck belt tensioning arm (210), comprising: 
a one piece sheet metal body (214, 220, 232, the body is “forged”, col. 5, ll. 27-31, which is a type of metal work) having a first portion (214, 220) that is parallel to a top surface of a mower deck (seen in Figs. 1-2), and a second portion (232) that is perpendicular to the first portion (see Fig. 3) that fits over a spindle (258, Oxford Languages defines “spindle” as a rod or pin serving as an axis that revolves or on which something revolves) on a mower deck (114) and pivots (around 260) the body relative to the spindle in response to a biasing spring (216); 
the second portion (232) having a depth (the height of 232, seen in Figs. 3-4) exceeding twice a thickness of the sheet metal body (the thickness of arms 214, 220 seen in Fig. 3); 
a lubrication cavity (234) between the spindle and the bushing; and 
an idler pulley (212) on a first end (the outer end of 214) of the sheet metal body that engages a belt (120) that rotates a plurality of belt pulleys (202, 204) as the body pivots relative to the spindle, as per claim 9.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Wilken 6,120,401.

Dependent Claims 2, 7, 10: The device is disclosed as applied above. Davis further discloses wherein the spindle (260) is mounted and attached to the mower deck (114) with a bolt (258) extending through the spindle, as per claims 7, 10.
However, Davis fails to disclose a guide pulley, and wherein the spindle is secured to the mower deck on a guide pulley axis, as per claim 2;
a guide pulley, and wherein the spindle is mounted with a bolt extending through the spindle to a guide pulley axis, as per claim 7;
wherein the spindle is attached to the mower deck with a bolt extending through the spindle and through a guide pulley on the mower deck, as per claim 10.
Wilken discloses a similar belt tensioning arm (46) of a mower deck (12) wherein the spindle (41) is secured to the mower deck on a guide pulley axis (the central axis of guide pulley P2), as per claims 2, 7 and 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the spindle on a guide pulley axis as taught by Wilken on the mower deck of Davis since it is old and known in the art to provide such a double-duty mounting structure for a guide pulley and belt tensioning arm. 


Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. in view of Wilken, as applied to claim 2 above, and further in view of Yuki et al. 5,542,243.

Dependent Claims 3, 11: The belt tensioning arm is disclosed as applied above. Specifically, Davis discloses a mower deck belt tensioning arm (210) having a one piece sheet metal body (214, 220, 232, the body is “forged”, col. 5, ll. 27-31, which is a type of metal work) with a first portion (214, 220) parallel to a top surface of a mower deck (114, seen in Figs. 1-2), and a second portion (232) perpendicular to the first portion that fits over the spindle (258, Oxford Languages defines “spindle” as a rod or pin serving as an axis that revolves or on which something revolves) on the mower deck and tensions a belt (120), as per claim 11.
 However, the combination fails to disclose an identical second mower deck belt tensioning arm, each of the arms pivotably mounted on the spindle secured to the mower deck; the second arm biasing a second idler pulley against a second belt, as per claim 3;
A second mower deck belt tensioning arm having a body and a second  portion that fits over the spindle on the mower deck and tensions a second belt, as per claim 11.
Yuki discloses a similar mower deck comprising a first mower deck belt tensioning arm (23t) tensioning a first belt (20b) and an identical second mower deck belt tensioning arm (24t), each of the arms pivotably mounted on the spindle (22A), the second arm biasing a second idler pulley (unnumbered pulley of 24, Fig. 3) against a second belt (20c), as per claim 3;
A fist mower deck belt tensioning arm (23t) tensioning a first belt (20b) and a second mower deck belt tensioning arm (24t) having a body (body of 24t) and second portion (unnumbered vertical extension of the arm seen in side view in Fig. 2, mounted to spindle 22A) that fits over the spindle (22A) and tensions a second belt (20c), as per claim 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the identical second mower deck belt tensioning arm of Yuki on the mower deck of Davis and Wilken in order for the arms to share a single tension coil spring for economy. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al. in view of Davis et al.

Independent Claim 8: Yuki discloses pair of mower deck belt tensioning arms (23t, 24t), each tensioning arm biasing a different idler pulley (23, 24) on an end of the body into engagement with a different belt (20b, 20c) that rotates a plurality of blade pulleys (28P, 29P), as per claim 8.
However, Yuki fails to disclose each tensioning arm having a one piece sheet metal body extending perpendicularly from an interior portion of the body and pivotably mounted over a spindle on the mower deck, as per claim 8. 
Davis discloses a similar tensioning arm having a one piece sheet metal body (214, 220, the body is “forged”, col. 5, ll. 27-31, which is a type of metal work) extending perpendicularly from an interior portion (230) of the body and pivotably mounted over a spindle (258, Oxford Languages defines “spindle” as a rod or pin serving as an axis that revolves or on which something revolves) on the mower deck (114), as per claim 8. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the arm of Davis for the arms of Yuki since both references disclose arms for tensioning belts in the drive of a mower deck and such a predictable result would be achieved. 

Response to Arguments
Please see the updated rejections above in response to the applicant’s claim amendments.
With respect to claim 1, applicant argues that Davis does not teach an idler arm having an intermediate portion mounted around a spindle. However, as seen in Davis’s Figs. 3-4, the intermediate portion (generally 230 or specifically 232) of Davis’s arm is mounted on the spindle (bolt 258, Fig. 4). It is noted that Oxford Languages defines “spindle” as a rod or pin serving as an axis that revolves or on which something revolves. Therefore, bolt (258) is sufficient to qualify as a spindle as claimed given that there are no structural limitations precluding this interpretation. 
With respect to claim 5, please see the updated rejection above. Davis’ arm extends perpendicular to the top surface of the mower deck in the vertical direction. Davis’ arm is three-dimensional and so also extends in the two other dimensions. 
With respect to claim 8, it is first noted that “interior” is a new term that was not used in the original disclosure. That being said, it is unclear how the applicant’s “interior” is any more interior than Davis’s arm given that both of the interior portions are at bends in the arms. The rejection is therefore maintained. 
With respect to claim 9, it is unclear how Davis’ sleeve (232) is not part of a one piece sheet metal body in light of Davis’s Fig. 3 and col. 5, lns. 27-35. Further, it is unclear how Davis’ arm does not have a depth exceeding twice its thickness, again, as seen in Fig. 3.	With regard to claim 11, see this response to arguments of claim 9 and the updated art rejection of claim 11 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        March 1, 2021